Citation Nr: 9918717	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  99-01 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service-connection for 
pericarditis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening a claim of service connection for pericarditis.  

In March 1991 the veteran requested to reopen is claim of 
service connection for pericarditis and submitted a claim of 
service connection for a back injury.  The RO sent a letter 
to the veteran in April 1991.  The letter informed the 
veteran that new and material evidence was required in order 
to reopen his claim of service connection for pericarditis.  
In July 1991 the RO denied the veteran's claim for failure to 
submit evidence requested in a letter dated May 5, 1991.  The 
July 1991 letter does not indicate whether the denial was of 
the back injury claim or the request to reopen the 
pericarditis claim.  The May 5, 1991 letter is not in the 
claims folder.  It does not appear as though the RO has 
addressed the veteran's claim of service connection for a 
back injury.  This matter is referred to the RO for any 
action deemed appropriate.  


FINDINGS OF FACT

1.  Service connection for pericarditis was denied in a 
January 1997 Board decision.

2.  The evidence submitted since the 1997 Board decision is 
cumulative or not material.


CONCLUSION OF LAW

The January 1997 Board decision denying service connection 
for pericarditis is final.  New and material evidence 
sufficient to reopen the claim has not been presented.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1946, service connection for pericarditis was denied 
by the RO, the decision was confirmed in March 1948, March 
1954 and March 1955.  In April 1955, service connection for 
residuals of pericarditis was denied by the Board of Veterans 
Appeals.  In January 1997, the Board determined that the 
veteran had not submitted new and material evidence.  That 
decision was final.  At that time, the record included the 
service records, the veteran's claim for benefits and post 
service evidence.  

After a final denial, VA does not have jurisdiction of a 
claim unless the veteran submits new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  See also Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the first matter 
to be determined is whether the veteran has submitted new and 
material evidence to reopen his claim.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Therefore, the Board must determine if new and material 
evidence has been submitted since the 1997 Board decision.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.

In January 1997, service connection for pericarditis was 
denied because the objective medical evidence did not show 
chronic pericarditis or residuals of the pericarditis for 
which he was treated in service.  The Board determined that 
the pericarditis the veteran experienced during service was 
acute and transitory.  There was no diagnosis of a heart 
disease related to pericarditis treated in service.  The 
record included service medical records, VA and private 
medical records.  Cumulatively the evidence established an 
acute episode of pericarditis in service without residuals; 
some episodes of pericarditis after service which did not 
result in residuals and the absence of convincing evidence 
that there was residual disability.  

Since the January 1997 Board decision the veteran submitted a 
letter from Dr. McManus, dated January 1998.  Dr. McManus 
wrote that he had treated the veteran since 1964.  The 
veteran reported a history of pericarditis in service plus an 
exacerbation in 1958.  Dr. McManus indicated that the veteran 
had problems with angina and had X-ray evidence of 
cardiomegaly and COPD.  He wrote that the veteran has atrial 
fibrillation with a digitalis controlled ventricular rate and 
was anticoagulated for this reason.  This evidence is 
cumulative.  At the time of the prior denial there had been 
evidence of inservice pericarditis.  A 1998 statement that 
there had been inservice pericarditis merely restates a known 
fact.  Similarly, the history of a post service episode had 
already been established.  Although the reported post service 
date has not been consistently reported, an episode of 
pericarditis in the 1950's had been documented.  This 
evidence is cumulative.

In regard to the diagnoses of angina, COPD and atrial 
fibrillation, the record already included a diagnosis of 
angina, the veteran's report of an irregular heartbeat and x-
ray evidence of emphysematous changes in a 1994 VA 
examination report.  The evidence is cumulative and like the 
notation of cardiomegaly is not material.  No professional 
has linked the post service diagnoses to service.  

Dr. McManus' letter does not provide a diagnosis of chronic 
pericarditis.  His letter does not establish that the veteran 
has residuals of the in service pericarditis.  Dr. McManus 
has not diagnosed any heart disease related to pericarditis.  

In essence, at the time of the prior denial, there was no 
competent post service evidence of chronic pericarditis; 
residuals of the inservice pericarditis; or a heart disease 
related to pericarditis noted in service.  

In his petition to reopen his claim of service connection for 
pericarditis, the veteran wrote that he was seen at the VA 
Medical Center in New Orleans for four years immediately 
following separation from service.  The RO requested the 
veteran's outpatient treatment records from the VA Medical 
Center in New Orleans.  The response was that there were no 
records on file for the veteran from October 1945 to December 
1945.  

When the claim was addressed in 1997, there was an 
evidentiary deficiency in the record.  That same deficiency 
still exists and there is no basis to reopen the claim.  We 
also note that the veteran and representative were informed 
of defects in the record and were provided an opportunity to 
cure the defects.  Any duty to help complete the application 
to reopen has been met.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for pericarditis is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

